In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-08-00025-CV
        ______________________________


           NELWYN MILLER, Appellant

                          V.

            JOHN R. MERCY, Appellee



      On Appeal from the County Court at Law
               Bowie County, Texas
         Trial Court No. 06C1643A-CCL




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINION

       Appellant, Nelwyn Miller, and appellee, John R. Mercy, have filed with this Court a joint

motion to dismiss the pending appeal in this matter and remand the cause to the trial court. The

parties represent to this Court they have reached a full and final settlement. In such a case, no real

controversy exists, and in the absence of a controversy, the appeal is moot.

       We grant the motion. We set aside without regard to the merits the judgment of the trial

court and remand the case to the trial court for rendition of judgment in accordance with the

agreement. See TEX . R. APP . P. 42.1(a)(2)(B).



                                               Jack Carter
                                               Justice

Date Submitted:        June 26, 2008
Date Decided:          June 27, 2008




                                                  2